       Case 16-70110-JAD                       Doc 116
     Fill in this information to identify the case:
                                                               Filed 05/03/21 Entered 05/03/21 11:40:00                        Desc Main
                                                              Document Page 1 of 4
     Debtor 1              JOSEPH V FEATHER JR.


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-70110JAD




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  GOLDMAN SACHS MORTGAGE CO                                                      02-3

 Last 4 digits of any number you use to identify the debtor's account                         3   9   4   2

 Property Address:                             123 N DAKOTA LN
                                               CLAYSBURG PA 16625




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $           0.00

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $           0.00

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $           0.00


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $733.13
         The next postpetition payment is due on                 5 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
   Case 16-70110-JAD                Doc 116     Filed 05/03/21 Entered 05/03/21 11:40:00                               Desc Main
                                               Document Page 2 of 4



Debtor 1     JOSEPH V FEATHER JR.                                             Case number   (if known)   16-70110JAD
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   05/03/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
   Case 16-70110-JAD                Doc 116    Filed 05/03/21 Entered 05/03/21 11:40:00                            Desc Main
                                              Document Page 3 of 4



Debtor 1     JOSEPH V FEATHER JR.                                         Case number   (if known)   16-70110JAD
             Name




                                                Disbursement History

Date         Check #    Name                                    Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3)
06/07/2018              LSF8 MASTER PARTICIPATION TRUST         REALLOCATION OF PRINCIPAL                               3,089.20
07/26/2018   1087288    LSF8 MASTER PARTICIPATION TRUST         AMOUNTS DISBURSED TO CREDITOR                           1,249.19
08/28/2018   1090502    LSF8 MASTER PARTICIPATION TRUST         AMOUNTS DISBURSED TO CREDITOR                             723.07
09/25/2018   1093634    LSF8 MASTER PARTICIPATION TRUST         AMOUNTS DISBURSED TO CREDITOR                             723.07
10/29/2018   1096883    LSF8 MASTER PARTICIPATION TRUST         AMOUNTS DISBURSED TO CREDITOR                             723.07
11/27/2018   1100021    LSF8 MASTER PARTICIPATION TRUST         AMOUNTS DISBURSED TO CREDITOR                             723.07
12/21/2018   1103127    LSF8 MASTER PARTICIPATION TRUST         AMOUNTS DISBURSED TO CREDITOR                             504.33
01/25/2019   1105745    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             707.41
03/25/2019   1112271    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             707.41
04/26/2019   1115552    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                           1,414.83
05/24/2019   1118960    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             714.85
06/25/2019   1122339    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             714.84
07/29/2019   1125765    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             720.79
09/24/2019   1132617    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             720.79
10/24/2019   1135883    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                           1,422.26
11/25/2019   1139345    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             711.13
01/28/2020   1146191    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                           1,425.22
02/25/2020   1149689    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             712.62
03/23/2020   1153225    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             858.59
04/27/2020   1156661    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             895.40
06/26/2020   1163457    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                           1,507.86
07/29/2020   1166593    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                           1,253.37
08/25/2020   1169668    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             921.00
09/28/2020   1172750    GOLDMAN SACHS MTG CO                    AMOUNTS DISBURSED TO CREDITOR                             761.68
10/26/2020   1175851    GOLDMAN SACHS MORTGAGE CO               AMOUNTS DISBURSED TO CREDITOR                             159.32
11/24/2020   1178925    GOLDMAN SACHS MORTGAGE CO               AMOUNTS DISBURSED TO CREDITOR                             935.00
12/21/2020   1181901    GOLDMAN SACHS MORTGAGE CO               AMOUNTS DISBURSED TO CREDITOR                             935.00
02/22/2021   1187968    GOLDMAN SACHS MORTGAGE CO               AMOUNTS DISBURSED TO CREDITOR                           1,682.13
04/26/2021   1194516    GOLDMAN SACHS MORTGAGE CO               AMOUNTS DISBURSED TO CREDITOR                               2.77
                                                                                                                       27,619.27




Form 4100N                                     Notice of Final Cure Payment                                               page 3
  Case 16-70110-JAD           Doc 116      Filed 05/03/21 Entered 05/03/21 11:40:00                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 4 of 4
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

JOSEPH V FEATHER JR.
123 N DAKOTA LN
CLAYSBURG, PA 16625

LAWRENCE W WILLIS ESQ
WILLIS & ASSOCIATES
201 PENN CENTER BLVD STE 310
PITTSBURGH, PA 15235

GOLDMAN SACHS MORTGAGE CO
C/O SELECT PORTFOLIO SVCNG INC*
PO BOX 65450
SALT LAKE CITY, UT 84115

BRIAN C NICHOLAS ESQ
KML LAW GROUP PC
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




5/3/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
